          Case 1:19-cv-00117-SPW Document 34 Filed 05/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTPaCT OF MONTANA
                            BILLINGS DIVISION


 STEVEN SMITH,
                                                   CV 19-117-BLG-SPW
                        Plaintiff,

  vs.
                                                    ORDER

 RICHARD MAURICE HAMBRO,
 RICHARD D. HAMBRO,and JOHN
 DOES 1-10,

                       Defendants.




        Pursuant to the parties' Stipulation for Dismissal with Prejudice(Doc. 33),

by and between the parties hereto, through their respective counsel of record,

        IT IS HEREBY ORDERED that Plaintiffs claims against Richard

Maurice Hambro and Richard D. Hambro have been fully and finally compromised

and settled on their merits and the above captioned matter is DISMISSED WITH

PREJUDICE, with each party to pay their respective costs and fees of any kind or

nature.


        IT IS FURTHER ORDERED that the Final Pretrial Conference set for

Tuesday, September 7, 2021 at 1:30 p.m. and the Trial set for Monday, September

20, 2021 at 9:00 a.m. are VACATED.
Case 1:19-cv-00117-SPW Document 34 Filed 05/25/21 Page 2 of 2
